tcmemo_2007_218 united_states tax_court terrene investments ltd deerbrook construction inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date lawrence sherlock and william grimsinger for petitioner thomas fenner for respondent memorandum opinion holmes judge this is a single issue case what was the fair-market value of a 41-acre property near houston on date the property’s former owner says it was dollar_figure the commissioner says it was dollar_figure both parties agree the property held valuable sand and gravel deposits but to extract the property’s value we must sift through conflicting expert witness testimony and many subsidiary issues a sand and gravel background this case arises from beneath the floodplain of the san jacinto river the short river in southeastern texas that flows into galveston bay and on whose banks the republic of texas won its independence in the river today meanders past what became the city of houston and its floodplain is filled with sand and gravel these deposits are valuable when found near a big city like houston with a strong local construction industry but though the market for sand and gravel in houston is large neither production nor consumption is highly concentrated and prices are set on a wide variety of terms some is sold by the cubic yard and some by the ton some is sorted by degrees of coarseness and sold at difference prices--prices that fluctuate significantly over time and can vary by length of contract or distance to a buyer’s worksite the value of a particular sand and gravel mine depends on the particular type of deposits it holds gravel is generally more expensive than sand in the houston market because of its relative scarcity and when it’s sorted before sale coarser gravel usually commands a higher price sand is usually classified descriptively as concrete sand mortar sand and bank sand concrete sand is the coarsest and most valuable and is used to make concrete mortar sand is less coarse and is used by bricklayers and bank sand is very fine and is typically used only to stabilize pipe bedding and create foundations sand and gravel of different grades can also be mixed into an aggregate used in construction sand and gravel are both dry mined with a backhoe or wet mined with a dredge dredges are more expensive than backhoes but they dig up more sand and gravel and do it more quickly because the water table is so high along the san jacinto they’re also the equipment most often used what comes out of a dredge though is a watery mix of sand and gravel which has to be pumped to a plant where the water can be drained off and the sand and gravel sorted by size or combined for aggregate before sale dredges in the houston area can mine sand and gravel to depths of to feet but operators regard a deposit as mined out-- whatever its depth--when their dredges run into the thick layer of clay that lies beneath almost the entire san jacinto floodplain everyone in the industry understands that even the sand and gravel above this clay cannot all be mined economically one constraint is the need to set_aside some land for the workplant another is a legal requirement of setbacks for pit walls adjoining a public road and a third is the common-law obligation not to undermine the property of one’s neighbor property owners in this market rarely mine their own deposits instead leasing their land to sand-and-gravel operators for a royalty but royalties are no more standardized than sales of sand and gravel--some royalties are paid as a flat rate per ton or cubic yard and some are calculated at different rates based on the different grades of sand and gravel actually produced some royalties fluctuate with the market and some are set for the life of a contract b the hamblen road property the property at issue in this case is a 41-acre tract located on hamblen road in harris county texas this tract was less than half of a larger parcel bought by an agent of a family named wilkerson at a tax foreclosure auction in the wilkersons had spotted white pines growing on the property before deciding to make a bid white pines are valuable trees and the wilkersons thought that they might be bidding against people who didn’t see their value they were right--their agent successfully purchased the entire property for a little over dollar_figure and the wilkersons quickly cut the timber and sold it for about dollar_figure in they transferred the entire parcel to a partnership named terrene investments ltd that their family controls terrene is a limited_partnership formed under texas law with its principal_place_of_business in texas and under the internal_revenue_code it is classified as a tefra partnership its partners were deerbrook construction inc -- the tax_matters_partner tmp 2--and four wilkerson family trusts jim wilkerson and his son dennis owned another piece of property along the san jacinto river and in they noticed that there was a sand-and-gravel operation mining land adjacent to this other_property they investigated and learned that the mine’s operator was paying royalties to the landowner this made them wonder if their own property might have some sand or gravel too sand and gravel deposits are detected and their volume estimated by taking core samples the wilkersons decided to have core samples taken from their land next to the already operating sand-and-gravel mine but that coring turned up only the sand-and-gravel equivalent of a dry hole the wilkersons didn’t give up--they suspected that they might be luckier with the hamblen road property and they were right geotest unless otherwise noted all section references are to the internal_revenue_code in effect for all rule references are to the tax_court rules_of_practice and procedure tefra is the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 one part of which governs the tax treatment and audit procedures for most partnerships see tefra secs stat pincite tefra requires that all partnership items --a term defined by sec_6231 and --be determined at the partnership level its general goal is to have a single point of adjustment during an audit rather than making separate adjustments for each partner see h conf rept pincite 1982_2_cb_600 each tefra partnership is supposed to designate one of its partners as the tax_matters_partner to handle tefra issues and litigation for the partnership engineering inc drilled holes in the property and its analysis of the core samples showed that acres of the property were in the san jacinto’s floodplain geotest estimated that this part of the hamblen road property contained almost four million tons of valuable deposits down to a depth of between and feet jim pressed his son to start mining the deposits but dennis resisted they then decided to have terrene divide the property into three parcels--one parcel was the approximately acres that analysis had shown did not have recoverable deposits another was acres in the floodplain that lay south of hamblen road and the third was the remaining acres of floodplain property north of the road terrene donated the 19-acre parcel to the assemblies of god foundation in after talking with an assemblies of god minister who also owned a local sand-and-gravel operation before donating the parcel terrene had it appraised --an appraisal that put its value at dollar_figure which terrene deducted on its partnership return and which the irs never challenged this case concerns the value of the 31-acre parcel lying north of hamblen road after more fruitless attempts by jim wilkerson to persuade his son to get into the mining business they decided to have terrene donate this parcel to the assemblies of god foundation too terrene again had it appraised and the two appraisers whom it hired both valued the parcel at about dollar_figure million the wilkersons were a bit skeptical and talked with several people in the business before they had terrene claim such a large deduction having convinced themselves that the appraisals were correct they had terrene donate the parcel to the assemblies of god foundation in date and claim a dollar_figure million charitable_contribution_deduction on its partnership return their initial skepticism was justified when the return was chosen for audit the commissioner determined that the fair-market value of the donated land was only dollar_figure and he mailed terrene a notice of final_partnership_administrative_adjustment fpaa terrene timely filed its petition and the case was tried in houston on the valuation question alone discussion the question before us is really a question of just what effect the four holes drilled into the 41-acre parcel of the hamblen road property had on its value under sec_170 the amount of the deduction for a contribution of property to a charity is its fair-market value fmv at the time of donation sec_1_170a-1 income_tax regs the regulations define fmv as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs emphasis added see also united 317_us_369 in determining fmv we look to the highest-and-best use for the property in question see 985_f2d_36 1st cir affg in part and revg in part tcmemo_1992_27 109_tc_303 van zelst v commissioner tcmemo_1995_396 affd 100_f3d_1259 7th cir mclennan v united_states cl_ct affd 994_f2d_839 fed cir the parties agree that the highest-and-best use of the hamblen road property is mining it for sand and gravel there are three widely accepted methods of estimating fmv for any property comparable sales income capitalization or discounted cashflow and replacement cost our first step then is to decide which of these methods works best here we immediately discard the replacement-cost method which both parties agree is inappropriate in valuing mineral reserves that leaves us to choose between the comparable-sales and discounted- cashflow dcf methods comparable sales uses market data and looks for sales of property in the same market with similar characteristics that were made at arm’s length see revproc_79_24 1979_1_cb_565 dcf requires us to prepare a reasonable estimate of future income over time and discount it to present_value figuring out a reasonable estimate of income for a sand- and-gravel property in turn forces us to estimate a number of factors total volume of minerals on the property setbacks size of work area slope of pit walls natural waste rate of extraction royalty rate discount rate and residual_value a parties’ positions the commissioner’s proposed value of dollar_figure is based on the work of its expert edwin moritz moritz is a member of the american institute of minerals appraisers and the society of petroleum engineers and has appeared as an expert witness on the fmv of sand-and-gravel properties in other courts he relies on the uniform standards for professional appraisers practice uspap the uniform appraisal standards for federal land acquisitions uasfla and caselaw for the proposition that the comparable-sales approach is best see cloverport sand gravel co v united_states cl_ct after searching the deed records in the county where the hamblen road property is located moritz identified five sales that he said were possibly comparable moritz interviewed the buyers and sellers in each of these transactions and concluded that three of them were in fact comparable he adjusted the prices involved to account for various differences with the hamblen road property and then used a weighted average that produced a value of dollar_figure per acre multiplying by the number of acres in the parcel at issue led to an appraised value of dollar_figure moritz also used the dcf approach he first developed a hypothetical mining plan his plan used 50-foot setbacks to create an adequate buffer between the pit and adjacent property and assumed a work area of approximately seven acres to be set on a portion of the property that could not in his view be economically mined moritz also believed that the pit walls would have to remain at a 32-degree slope in order to be stable his mining plan calculated that with the setbacks pit-wall slope and operating area the property contained million minable tons of aggregate he then took another off to account for normal waste he estimated that the mine would produce big_number to big_number tons annually and generate royalties of dollar_figure ton using a discount rate to compute present_value these estimates assumptions and conclusions taken together led him to a value of dollar_figure for the mining interest he computed the residual_value of the property to be dollar_figure per acre and discounted that to a total present residual_value of dollar_figure which gave a final dcf value of dollar_figure moritz finally weighted the two values--two-thirds of the comparable sales value and one-third of the dcf value--and came up with a final estimate of dollar_figure terrene contends that the fmv on date was dollar_figure terrene first argues that no comparable sales exist so we must use only the dcf method terrene also argues-- crucially as it turns out--that the type of interest to which we should be applying that method is a royalty interest not an operating_interest terrene’s expert gerald ebanks began with the field logs and samples that were part of a geotest report that wasn’t contested by either party based on these soil borings ebanks created an isopach map3 of the aggregate across the property he then subtracted a 25-foot nonminable setback next to hamblen road multiplied the remainder by to reflect the increase in the volume of sand and gravel once they’re brought to the surface and finally determined that the total minable deposits were big_number tons he estimated that a prudent slope of the pit walls and the usual operations of a mine would reduce the total tons of minable aggregate to big_number unlike moritz ebanks did not include a work area in his calculation because he assumed that the operator would build a workplant somewhere on the 24-acre parcel still owned by terrene that was sand-and-gravel-free ebanks’s hypothetical mine operator would produce at a much higher rate than moritz’s-- an isopach map depicts the thickness of deposits in this case sand and gravel deposits as contour lines called isopachs think of it as a topographic map except that the contour lines are subterranean ebanks’s isopach map assumes that changes in the thickness of sand and gravel deposits between boreholes are linear big_number tons each year he also used a higher royalty rate of dollar_figure ton and a lower discount rate of only these estimates assumptions and conclusions taken together yielded an fmv of dollar_figure the commissioner tries to undermine terrene’s valuation by noting that ebanks had never appraised a tract_of_real_property before and had previously testified as an expert witness only about the value of oil-and-gas interests but we find that both experts were at least reasonable in their work--there were no questions of junk science here unable simply to rely on one expert or the other we weigh their conflicting conclusions in light of other credible_evidence in the record and a close examination of their premises we look first to the reasonableness of the methods they chose and then to the reasonableness of the assumptions they made the answer we reach not surprising in a valuation case is somewhere between what both of them proposed b comparable sales the comparable-sales approach uses sales of similar properties to estimate fmv it is generally accepted that comparable sales provide the best evidence of value cloverport cl_ct pincite van zelst tcmemo_1995_396 moritz identified five sales as potentially comparable to the hamblen road property he himself discarded two of them as not made at arm’s length one sale that moritz did use his sale was of a 41-acre property in the same area as the hamblen road property but this sale was made before either the buyer or the seller knew there was sand and gravel beneath the property moritz’s sale acres and located even closer to houston than the hamblen road property was likewise made at a price negotiated before either party knew the property held valuable deposits given the ignorance of the buyers and sellers in these sales we will not treat them as comparables one of the requirements of fmv is that both the buyer and seller be informed regarding all the factors relevant to the land’s value foster v united_states cl_ct see also sec_1_170a-1 income_tax regs both buyer and seller must have reasonable knowledge of relevant facts we find that moritz’s sales and fail this requirement that leaves only sale a 48-acre parcel that was sold for dollar_figure this property was known by both buyer and seller to have sand and gravel deposits but the parcel was contaminated by oil and was burdened with oil pipeline easements and leases that restricted its development though the hamblen road property’s own mineral rights were also severed texaco owned them in there was no active or pending oil-and-gas drilling at the time of the donation leading us to find that sale was not comparable either without comparable properties we turn to the dcf method c discounted cashflow the dcf method calculates a cashflow from a property and then discounts it to the present in the case of the hamblen road property using the dcf method means creating a hypothetical mining plan--estimating the volume of recoverable sand and gravel figuring out how long it would take an operator to mine it finding a reasonable royalty rate and residual_value and then applying an appropriate discount rate to the resulting cashflow volume the parties disagree about almost all the component factors even the gross volume of valuable sand and gravel beneath the property geotest engineering concluded that the property holds big_number tons of sand and gravel a number it reached using its own core samples and the average end area method ebanks and moritz also started with geotest’s core samples but ebanks used them to create his isopach map he then used this map together with a planimeter5 to get a gross volume while moritz used the geotest core samples to calculate an average of the net aggregate see cloverport cl_ct pincite because the plaintiff’s property is an income producing property capable of producing a stream of income derived from what both parties concede is the property’s highest_and_best_use the income capitalization approach is a preferable valuation method a planimeter is a mechanical device used to calculate the volumes of irregularly shaped three-dimensional shapes thickness of the property each man then reduced the gross volume he had calculated to reflect a number of factors what was left were two competing final recoverable volumes we find that all the different methods used by geotest ebanks and moritz are reasonable for making volume estimates on this property but neither ebanks’s nor moritz’s method is transparent ebanks’s final volume number reflects assumptions about the required setbacks and set asides for a workplant area with which as discussed below we disagree moritz’s final volume number reflects a set of different assumptions but we disagree with some of them too this creates a problem because neither expert’s volume computations are adjustable using information from the record geotest’s number has the signal advantage of being both reasonable and adjustable so it’s the number we begin with we therefore find that there were big_number tons of valuable deposits beneath the hamblen road property the parties do agree that no reasonable mining plan could lead to the recovery_of every last one of those tons but their agreement stops there and so we must review each of the factors affecting the total recoverable volume that they dispute we do not adopt terrene’s suggestion to add another to this number as an adjustment for an increase in volume of the sand and gravel when they are mined because geotest’s reported numbers already take this adjustment into account i setbacks the first of these is setbacks setbacks are strips of unmined land between pit walls and property lines and they can vary in size legal restrictions in texas require a 25-foot setback for pit walls adjoining a public road but the setbacks for pit walls not adjacent to a public road are up to the operator and property owner the evidence showed setbacks in the houston area range from to feet some of this variance depends on what type of soil is present on the property--the more compact the soil in a pit wall the less likely it is to collapse and the narrower the setback can be and some of the variance simply lies in an operator’s risk preference the risk being that the walls collapse and damage adjoining land we begin by finding that hamblen road a public road runs along the southern edge of the property for big_number feet on the other sides there is a private road on the east big_number feet a railroad easement on the west big_number feet and the remaining acre parcel on the north that terrene decided to keep feet other than along hamblen road then the precise size of the setback is entirely discretionary we do think that prudence see tex nat res code ann sec_133 the parties introduced good maps of the property which show it to be quadrilateral--but it’s not a rectangle and there’s nothing in the record describing the angles involved making areal calculations of parts of the property necessarily imprecise we also round to the nearest whole number here and throughout our calculations would impel a reasonable operator and landowner to consider factors such as minimizing disturbance to the neighbors and we found credible the testimony of both a local operator who used 50-foot setbacks and one who used 100-foot setbacks questioning by terrene’s attorney though brought out that the 100-foot setbacks were dictated by a real-estate developer who wanted to build roads around the pit once it was exhausted and filled with water to accommodate what he was planning to call lakefront homes neither party suggested that what was left of the hamblen road property after it was mined out would be of interest to homebuilders so we find it most likely that an operator would minimize setbacks to maximize his volume of minable material terrene claims that local industry practice is to leave 5-foot setbacks where not required_by_law this seems rather small and not in accord with the most credible_evidence we therefore find that a 10-foot setback on the western and northern edges is appropriate and that a 25-foot setback on the eastern edge-- where there is a private road--would be most reasonable in light of the legally mandated 25-foot setback on the property’s southern boundary the effect this would have on the volume of recoverable deposits is unclear because the geotest report does not describe its formula for calculating minable material in great detail therefore we resort to an indirect and necessarily imprecise way of determining how much material will be unrecoverable due to these setbacks we can calculate the approximate acreage taken out of the evaluation by these setbacks southern edge feet and 25-foot setback yields dollar_figure acres eastern edge feet feet - feet already counted and 25-foot setback yields dollar_figure acres northern edge feet feet - feet already counted and 10-foot setback yields dollar_figure acres and western edge feet feet - feet already counted and 10-foot setback yields dollar_figure acres the setbacks therefore take up a total of dollar_figure acres which we round to acres we also have to make some assumptions about the distribution of the deposits beneath the property which is inherently unknowable until mining begins ebanks prepared his isopach map using the data from the four boreholes taken on the property plus three of the boreholes on the neighboring tracts this map suggests that the thickest deposits are in the southwestern corner of the parcel and the thinnest in the northwestern corner but without enough variation to allow one to easily calculate different volumes for different parts of the property because the adjustment for setbacks affects the entire perimeter of the property we find that it is reasonable to assume for these calculations that the sand and gravel are uniformly distributed dividing big_number tons by dollar_figure acres we get big_number tons of sand and gravel per acre thus a loss of acres of land to setbacks will reduce the available volume by big_number tons ii work area the next factor reducing recoverable volume is the need for some land to be set_aside for a workplant to sort the excavated material we find credible the evidence that most plants are built on the property being mined terrene disagrees arguing that we should not make any adjustments for a workplant because one might be set up next door on property that is still owned by terrene or on the tract already given to the foundation we are unpersuaded no evidence exists that shows terrene ever contemplated such an offer during its talks with the foundation and we find that it would not be practical to have a plant on the previously donated parcel because it lies on the other side of a very busy hamblen road a closer question is the size of the work area the commissioner urges us to find that roughly seven acres would be needed while terrene claims it would take only three voluminous testimony on this exact point convinces us that four acres would suffice local operators enloe and vestal credibly testified that in their experience operators on plots the size of the hamblen road property usually used about three-to-four acres to set up their work area according to witnesses the most logical place for a worksite would be the northern section of the property as it has the least amount of saleable materials as an operator might need additional land outside the work area to put access roads in we opt for the high end of local custom the commissioner’s argument for almost double that amount of land seems unreasonable using our tons-per-acre number from the previous section the reduction attributable to a work area is big_number tons iii pit slope we next turn to the issue of the pit wall’s angle of repose terrene argues that local practice is to use nearly vertical walls to maximize recovery while the commissioner argues for a much more gentle slope as necessary to create stability and prevent the walls from collapsing in support of his position the commissioner argues that while packed sand mixed with clay can remain stable at steeper slopes the soil on the subject property is much too loose to hold we disagree credible testimony at trial indicates that most operators in the houston area dig pits with almost vertical walls because enough clay is present in the pit wall to make it more cohesive than ordinary soil and because the water that fills a pit when the mining is finished produces a lower difference in the math big_number tons acre x acres big_number tons pressure between the wall and pit than would a hole filled only with air both these factors make the pit wall more stable it also keeps the soil of the pit’s edges moist and therefore even more cohesive although some portions of the pit walls may well crumble over time that crumbling is why the setbacks are needed we also take judicial_notice that the houston area more closely resembles a swamp than a desert--there is plenty of water in the area to fill in the property when mining is done we therefore find in favor of terrene on this point and agree with its experts that the pit walls can be left at a 75-degree slope ebanks credibly testified that at this angle approximately of the volume would be lost so we will subtract another big_number tonsdollar_figure iv waste the final reduction we must consider is the waste that inevitably occurs during extraction and processing terrene makes no adjustment the commissioner wants us to use neither side introduced any especially compelling evidence on this point but we found moritz credible in saying that some waste is inevitable in any mining operation and that is the industry’s rule_of thumb so by a bare preponderance_of_the_evidence we side with the commissioner using the the math thus far big_number - big_number - big_number big_number big_number tons remaining after setbacks and work area accounted for x big_number commissioner’s waste allowance leads to another reduction of big_number tonsdollar_figure our conclusion after all these calculations is that there are big_number tons of recoverable deposits rate of extraction we must next determine how long the mining will take the commissioner’s computation reflects his assertion that it would take approximately six-to-eight months to begin operations while terrene argues that it would take only three we find in favor of terrene on this point because the assemblies of god foundation could have moved quickly to start mining the property since it had already leased the neighboring property we will use three months as our hypothetical delay for site preparation the parties also butt heads over how much such a mining operation could produce--the irs contends an upper limit of big_number tons annually while terrene argues for big_number tons moritz’s estimate for the commissioner was largely based on unnamed producers whom he had interviewed ebanks also interviewed local operators some of whom backed up ebanks with their testimony ebanks noted in particular one local operator who explained that the hamblen road property would be considered small by some operators--not so small as not to be of interest big_number tons remaining after setbacks work area and pit slope accounted for x big_number but small enough to have an impact on the rate of production since smaller operators use lower-volume equipment and are somewhat less efficient we found credible the evidence terrene offered that one nearby quarry produces at about big_number tons month on a 28-acre parcel and that one large operator whom ebanks interviewed estimated big_number tons month would be reasonable for an operator working on the hamblen road property the big_number tons month that terrene suggests seems in these circumstances to be reasonable we therefore find for terrene on this point and will use a big_number tons month extraction rate this amount could have easily been absorbed into the houston market where annual consumption of sand and gravel exceeded million tons in the late 1990s cf cloverport cl_ct pincite given our prior finding of big_number tons of recoverable materials extraction at this rate would mean that the operation would take place over monthsdollar_figure royalties the royalty rates for sand and gravel in the houston area are not uniform some operators pay a single rate based on volume others pay different rates for the different materials eg concrete sand masonry sand etc local operators around houston paid anywhere from dollar_figure to dollar_figure ton to big_number divided by big_number equals months with rounding if production began after a three-month delay for site preparation the hypothetical income stream begun in would peter out by the end of landowners in late with higher royalties typically going to sand-and-gravel mines located very close to construction sites due to the low value-to-volume ratio of sand and gravel and the cost of transportation the hamblen road property is small so we find it most reasonable to assume that its deposits would mostly be sold as aggregate in contrast to a variety of differently priced grades of sand and gravel and would attract a single price and yield a single royalty per ton ebanks credibly testified that the average royalty rate paid to the assemblies of god foundation for materials mined from the first property donated to it was dollar_figure ton which was paid during a 14-month span which includes date we think this is the best evidence of a reasonable royalty for sand and gravel from the subject property especially since it falls well within the range in the local market we therefore find that dollar_figure ton is a reasonable royalty rate to use in the hypothetical mining plan at dollar_figure ton the value of the royalty interest in the expected big_number tons that can potentially be sold from the subject property is dollar_figure however we must take into account that this number represents a value received over time as the sand and gravel is mined and sold to arrive at the figure terrene may properly claim as a charitable deduction we must discount this royalty stream back to its net present_value on date discount rate the single largest source of the disparate valuations claimed by the parties is the discount rate each applies when plugged into a present-value analysis the rate spread of percentage points yields a difference in valuation of more than dollar_figure ebanks used a discount rate which he arrived at by taking the prime rate as of date and adding ebanks used this formula for most of his past valuations and believes it to be an acceptable practice for valuing businesses in the extraction industry moritz reached for a much higher number-- he cited a sensitivity analysis of between and a range that he said reflected the risk perceived by the market in developing the hamblen road property coming up with such a high discount rate was due to two fundamental choices that moritz made the first was to treat the relevant cash stream to be discounted as a cash stream from a mining operation rather than a royalty interest from a mining operation as the commissioner conceded in his brief the owner of a royalty interest bears much less risk than does an operator that by itself makes a discount much too high moritz’s second choice--to try to derive the discount rate from the purchase_price of two of the properties that he used in his comparable-sales analysis--was no less flawed the reason is that the properties he used--his sales and 5--were properties that as we have already discussed were not comparable to the hamblen road property implicit in his conclusion that the appropriate discount rate i sec_28 is that those sales’ purchase prices reflect only their value to a mining operator but as we discussed above sale was made at a price agreed to before either side knew there were sand and gravel deposits beneath the property and sale was of a property contaminated by oil-and- gas drilling for the same reasons we rejected those properties as comparable sales we reject them as sources from which one can derive a reasonable discount rate in this case on the other hand there is some risk that an operator may suffer interruptions that will affect the stability of the royalty stream which the property’s owner would receive an addition of only to the going prime rate hardly takes this into account we thus also reject ebanks’s analysis if only in part he started his calculation of a discount rate using the prime rate in date the cases seem fairly consistent in saying that a court should instead begin with the appropriate risk-free ratedollar_figure we will start with a rate of which was the average see 462_us_523 the discount rate should be based on the rate continued rate on three-year and five-year treasury notes on date the business_day before the date of donationdollar_figure then we add risk premiums to that to create an implied rate of return for buyers of comparable properties as explained by the aicpa the discount rate is the rate of return that investors require as a condition of purchasing the type and class of property being appraised the rate may vary depending on economic and other conditions but generally should be based on market rates reflecting the rate of return demanded by buyers of comparable properties in addition the following factors should be considered in determining the discount rate recovery_of the investment over its estimated economic life a safety factor to recognize additional risk management burden and lack of the buyer’s liquidity an investment factor to recognize the property’s quality of income its marketability and tax advantages aicpa audit and accounting guide guide for_the_use_of real_estate appraisal information sec dollar_figure date continued of interest that would be earned on ‘the best and safest investments’ citation omitted 600_f2d_238 ndollar_figure 9th cir estate of adams v commissioner tcmemo_2002_80 federal reserve statistical release hdollar_figure - historical data http www federalreserve gov releases h15 data htm we use the average of the three-year and five-year notes because the total length of the hypothetical royalty stream is approximately eight years with the average royalty payment coming at approximately year four the property here to be precise represents an illiquid eight-year stream of royalty payments from a smallish parcel of land part of the risk is the risk of inflation but inflationary risk is presumably reflected in the rate on the treasury notes the parties left us with little in the way of estimating noninflationary risk to the value of the income stream ie the probability that the income stream would be interrupted at a minimum we think that we have to add in another which was the spread between treasury notes and corporate bonds rated baa back in date federal reserve statistical release hdollar_figure - historical data http www federalreserve gov releases h15 data htm but we also think that the risks associated with interruptions of operations on the hamblen road property--interruptions like flooding malfunctioning equipment small-operator bankruptcy etc --and the risk of interruptions in getting a mine started in the first place require an additional risk premium of the final discount rate that we will use then i sec_11 which as a reality check is reasonably close to discount rates in other cases involving royalty interests see eg 883_f2d_1317 7th cir over treasury rate for the year in question hypothetical operation affg tcmemo_1988_142 e minerals intl v united_states 39_fedclaims_621 ndollar_figure over treasury rate existing operation revd on other grounds sub nom wyatt v united_states 221_f3d_1090 fed cir cloverport cl_ct pincite over treasury rate existing operation other factors moritz raised a parade of improbable specters that might also diminish the value of the property for example he included in his report the possibility of the property’s being subject_to wetland regulation cited social pressure as a factor for lowering the value and noted other regulatory risks that might dampen the appraised value we take none of these claims seriously it was well established in the record that property all along the san jacinto river was being mined for sand and gravel in the late 1990s residual_value after the mining operations have ended the property will have some remaining value even if it is just a pool of stagnant water surrounded by a fringe of dry land ebanks did not address this issue in his report moritz came up with a future value of dollar_figure acre for the propertydollar_figure we accept his figure moritz calculated this figure by first using harris county’s appraisal value of dollar_figure which came to dollar_figure per acre he then adapted his comparable-sales approach sales and were sold after being depleted of sand and gravel resources sale sold at a price less than its original value as vacant floodplain land in reviewing county records moritz saw an appraisal range of between dollar_figure and dollar_figure per acre for depleted mining_property by extrapolating the pit-discount figure moritz concluded that the subject property could reasonably be expected to fetch dollar_figure per acre once the deposits continued d tables table - computation formulas a year b tons mined subtotal plus residual_value total discounted value sum b1 b8 c royalty b1 dollar_figure b2 dollar_figure b3 dollar_figure b4 dollar_figure b5 dollar_figure b6 dollar_figure b7 dollar_figure b8 dollar_figure sum c1 c8 table - dcf analysis year tons mined big_number big_number big_number big_number big_number big_number big_number big_number royalty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure subtotal plus residual_value big_number dollar_figure total discounted value d present_value pincite c1 c2 c3 c4 c5 c6 c7 c8 sum d1 d8 dollar_figure d10 d12 present_value pincite dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure continued had been depleted which is within the range of prices in the county once discounted to present_value pincite at the end of eight years--the property’s useful_life as a mine--it has a present_value of dollar_figure conclusion we find that the value of the hamblen road property on date was dollar_figure decision will be entered under rule
